DETAILED ACTION
This Office Action is in response to Applicant’s response to the requirement for election/restriction filed 30 April 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A (metallic particle) in the reply filed on 30 April 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden if restriction is not required. This is not found persuasive because the species identified have mutually exclusive characteristics. As stated in the restriction, the application discloses porous particulate portions as different materials than a metallic particulate portion. The prior art applicable to one species may not necessarily be applicable to the other species. MPEP 806.04(f) states “Where two or more species are claimed, a requirement to a single species may be proper if the species are mutually exclusive.” Applicant can have the election of species requirement withdrawn if they . 
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 April 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US Patent Application 2004/0098035) in view of Schiffer et al. (US Patent Application 2002/0098341). 
Claim 1: Wada’035 teaches a hemostatic device (paragraph [0002]) including a band (2) for wrapping around a limb (paragraph [0081]), a fastener (3) for securing the band (paragraph [0082]), and an inflatable portion (5) connected to the band and inflated with an inflation gas (paragraph [0095]). 

There are many known ways to control the permeability of materials. In particular, Schiffer’341 teaches production of a gas-permeable film (“breathable”) comprising a resin layer (12; paragraph [0025]), a particulate portion (16) dispersed in the resin layer and a space (14) formed around the particulates. The space portion is configured to receive a gas such that the gas is dispersed in the resin layer to not communicate between the inner and outer surfaces of the resin layer (Figure 1) (paragraph [0003]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wada’035 with a balloon having particles dispersed within voids in a resin material, as taught by Schiffer’341, because Wada’035 calls for the use of a permeable balloon and Schiffer’341 teaches this is a well-known technique for producing a gas permeable membrane. 
Claim 2: Schiffer’341 teaches the particulate portion can be made of a metallic material (metal oxide; paragraph [0027]). 
Claim 3: Schiffer’341 teaches the particulate portion includes a plurality of particles (16) (Figure 1). There is a gap between adjacent particles (Figure 1). 
Claim 7: The particulate portion of Schiffer’341 has a substantially spherical shape (Figure 1 shows round particles, which are spherical in three dimensions and paragraph [0027] discloses a preferred mean diameter for the particles). 


    PNG
    media_image1.png
    597
    972
    media_image1.png
    Greyscale

Claim 9: Wada’035 discloses an auxiliary pressing portion (6) arranged between the inflatable portion (5) and the band (2). 
Claim 10: Schiffer’341 shows the in some instances space (14) surrounds a portion of the particulate portion (16) and a part of the particulate portion is in contact with the resin layer (12) (see Figure 1). 
Claim 11: Wada’035 teaches the inflatable portion (5) is formed from sheets of resin material which are connected together along the periphery (paragraph [0100]). 
Claim 12: Wada’035 teaches an injection part (71) disposed between a protrusion (see annotated copy of Figure 1 below) of the first and second sheets. The injection part is configured to receive a tube (“syringe”) connected to a source of inflation gas (paragraph [0104]). 

    PNG
    media_image2.png
    594
    965
    media_image2.png
    Greyscale

Claim 18, 19: Wada’035 teaches wrapping a band (2) of a hemostatic device (1) around a patient’s limb (“wrist”, paragraph [0081]) having a puncture site (510). 
The hemostatic device has an inflatable portion (5) connected to the band and inflated with an inflation gas to apply a pressing force to the puncture site (paragraph [0095]) . The band is secured (using fastener 3) to the patient’s limb in the wrapped state (paragraph [0082]). 
As in Applicant’s invention, Wada’035 teaches the advantage of automatically decreasing the pressure in the balloon over time (paragraphs [0152]-[0155]) by controlling the gas permeability of the balloon (paragraph [0161]). 
There are many known ways to control the permeability of materials. In particular, Schiffer’341 teaches production of a gas-permeable film (“breathable”) comprising a resin layer (12; paragraph [0025]), a particulate portion (16) dispersed in the resin layer and a space (14) formed around the particulates. The space portion is configured to receive a gas such that the gas is dispersed in the resin layer to not 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wada’035 with a balloon having particles dispersed within voids in a resin material, as taught by Schiffer’341, because Wada’035 calls for the use of a permeable balloon and Schiffer’341 teaches this is a well-known technique for producing a gas permeable membrane. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wada’035 in view of Schiffer’341, as applied to claim 11, further in view of McEwen (US Patent 5,649,954). 
Wada’035 in view of Schiffer’341 teach the limitations of claim 14 except that the two sheets of material forming the inflatable member are made of different materials. 
It is known in the art to construct an inflatable member comprising two sheets of two different materials. In particular, McEwen’954 teaches an inflatable tourniquet (Figure 2) having an inflatable member (4 and 6) made of different materials in order to impart desired characteristics, such as patient comfort and the ability to sterilize (column 3, lines 15-55). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wada’035 such that the layers of the inflatable member are made of different materials, as taught by McEwen’954, in order to provide the stated advantages. 

Allowable Subject Matter
Claims 4, 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Lindsey Bachman


/L.B./Examiner, Art Unit 3771 
6 May 2021                                                                                                                                                                                                       
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771